COURT OF APPEAL, FIRST CIRCUIT
                                                   STATE OF LOUISIANA




 RE:    Docket Number 2021 -CA -0456



Raymond Dyson

                          Versus - -
                                                                       19th Judicial District Court
 Janice E. Seal and GEICO Casualty Company                             Case #:   667767
                                                                       East Baton Rouge Parish




On Application

Rehearing
                  foorr Rehearing filed on   01/ 04/ 2022 by GEICO County Mutual Insurance Company




                                                                                    Vanessa Guidry Whipple

                                                                                                      cam    C7

                                                                                   Allison H. Penzato
uk,

       3.    14P. S+ e                                            grA, t
                                                                                   Chris Hester
       re- NPkriA)




Date        FEB o 7 2022